Case 2:19-cv-00471-GW-GJS Document 48 Filed 03/25/20 Page 1 of 9 Page ID #:827




 1
     Darren M. Richie (SBN 316116)
     darren@richielitigation.com
 2   Kathleen Gadalla (SBN 325473)
 3   kathleen@richielitigation.com
     RICHIE LITIGATION, P.C.
 4   633 W. 5th Street, Suite 6780
 5   Los Angeles, California 90071
     Tel: (213) 265-7888 | Fax: (844) 314-1380
 6

 7 Attorneys for Plaintiff GRANT VALENCIA

 8                            UNITED STATES DISTRICT COURT
 9
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11 GRANT VALENCIA, an individual,                    Case No: CV 19-471-GW(GJSx)

12               Plaintiff,                          PLAINTIFF’S OBJECTIONS TO
13                                                   DEFENDANT’S APPLICATION TO
       v.                                            CLERK TO TAX COSTS
14

15 LOS ANGELES COUNTY SHERIFF’S
     DEPARTMENT, a public entity and law
16 enforcement agency; COUNTY OF LOS

17 ANGELES, a public entity; KENNETH
     COLLINS, an individual; and DOES 1
18 through 50 inclusive,

19
                 Defendants.
20

21

22

23

24

25

26

27

28

                                                 1
               DEFENDANT’S OPPOSITION TO PLAINTIFF’S APPLICATION TO CLERK TO TAX COSTS
Case 2:19-cv-00471-GW-GJS Document 48 Filed 03/25/20 Page 2 of 9 Page ID #:828




 1
                                      I.      INTRODUCTION

 2         Pursuant to Local Rule 54-7, Plaintiff Grant Valencia (“Plaintiff”) objects to
 3
     Defendant County of Los Angeles’ (“Defendant”) Application to the Clerk to Tax
 4

 5 Costs. Defendant may only recover those costs provided under Rule 54(d) and the

 6 applicable local rules. However, Defendant’s Bill of Costs improperly fails to include

 7
     any documentation or receipt of such stated costs. Further, the circumstances of this
 8
 9 case are extraordinary due such that an award of costs would result in inequity.

10 Finally, as Plaintiff has appealed the final judgment in this matter, the Court should

11
     stay all proceedings associated with Defendant’s Bill of Costs.
12

13                                      II.    ARGUMENT

14      A. The Clerk Should Deny Defendant’s Application to Tax Costs Where
15         Defendant Failed to Provide any Documentation for the Bill of Costs.

16         Pursuant to local rule 54-1, “a prevailing party shall be entitled to costs” after
17
     the final judgment or order is entered in its favor. These costs must be both permitted
18

19 under Rule 54(d) and the local rules, as well as supported by accompanying evidence.

20 Here, Defendant seeks costs associated with fees for service of process, totaling

21
     $451.07, and depositions, totaling $1,493.25.
22

23         However, Defendant failed to include any itemization or documentation to
24 support its request for costs. The Application to the Clerk to Tax Costs itself instructs

25
     Defendant, in bold typeface, that it “must attach an itemization and documentation
26

27 supporting all requested fees and costs. Documentation includes receipts, orders, and

28 stipulations. All receipts must be self-explanatory.” Defendant’s application failed to

                                                  2
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S APPLICATION TO CLERK TO TAX COSTS
Case 2:19-cv-00471-GW-GJS Document 48 Filed 03/25/20 Page 3 of 9 Page ID #:829




 1
     include a single receipt or itemization. This failure precludes Plaintiff from properly

 2 analyzing Defendant’s bill of costs for three reasons.

 3
           First, Plaintiff is unable to confirm the total costs of Defendant’s requested fees
 4

 5 for either the service of process and depositions.

 6         Second, with regard to the fees for service of process, local rule 54-4.2
 7
     authorizes fees for service of process where the document was “served by the United
 8
 9 States Marshal or other persons authorized by F.R.Civ.P. 4.” Without an itemization

10 of the requested fees, Plaintiff is unable to determine whether these fees for service of

11
     process were associated with an authorized person, as required by the local rules.
12

13         Third, with regard to the costs of depositions, local rule 54-4.5 permits the

14 payment of “costs incurred in connection with taking oral depositions.” This includes,

15
     but is not limited to, the costs associated with one original and one copy of the
16

17 transcript, the reasonable fees of the deposition reporter, cost of videotaping,

18 reasonable witness fees paid to a deponent. Without an itemization or documentation

19
     of Defendant’s requested costs associated with depositions, Plaintiff is unable to
20

21 confirm whether the bill of costs falls within the local rule’s authorized fees.

22         As such, the Clerk should deny Defendant’s Application for Costs in its entirety
23
     where the Defendant failed to provide a single itemization or documentation for its
24

25 bill of costs.

26 //

27
     //
28

                                                  3
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S APPLICATION TO CLERK TO TAX COSTS
Case 2:19-cv-00471-GW-GJS Document 48 Filed 03/25/20 Page 4 of 9 Page ID #:830




 1
        B. This Court Should Deny Defendant’s Application to Tax Costs Where it
           Would be Inequitable to Award Costs in This Case.
 2

 3         Pursuant to Federal Rule of Civil Procedure 54(d), “costs—other than attorney's

 4 fees—should be allowed to the prevailing party.” A district court may deny these

 5
     costs, however, where it finds the case is not “ordinary” and, under the circumstances,
 6

 7 “it would be inappropriate or inequitable to award costs.” Ass’n of Mexican-Am.

 8 Educators v. State of California, 231 F.3d 572, 593 (9th Cir. 2000).
 9
           Courts have found such extraordinary reasons for denying costs in two
10

11 categories of cases that are relevant to the matter at hand. First, where the plaintiffs

12 possessed limited financial resources. See id.; see also National Org. for Women v.

13
     Bank of Cal., 680 F.2d 1291, 1294 (9th Cir. 1982); Wrighten v. Metropolitan Hosps.,
14

15 Inc., 726 F.2d 1346, 1358 (9th Cir. 1984); Moore v. Hughes Helicopters, Inc., 708

16 F.2d 475, 486 (9th Cir. 1983). Second, where there might result a potential chilling

17
     effect on future plaintiffs. See Stanley v. University of Southern California, 178 F.3d
18

19 1069, 1079-80 (9th Cir. 1999) (finding the district court abused its discretion in

20 denying plaintiff’s motion to re-tax costs without considering the plaintiff’s limited

21
     financial resources, as well as “the chilling effect” of imposing high costs of future
22

23 civil rights litigants).

24         Here, the difference in financial resources between Plaintiff and Defendant are
25
     undeniably astronomical. Plaintiff is a father of two who was recently laid off as a
26

27 result of the COVID 19 national emergency. Defendant is the County of Los Angeles,

28 which arguably possesses near unlimited financial resources. As such, Plaintiff clearly

                                                  4
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S APPLICATION TO CLERK TO TAX COSTS
Case 2:19-cv-00471-GW-GJS Document 48 Filed 03/25/20 Page 5 of 9 Page ID #:831




 1
     possesses far more limited financial resources than the County of Los Angeles, and

 2 this Court should deny Defendant’s Application to Tax Costs where it would be

 3
     largely inequitable to award such costs.
 4

 5          Further, Plaintiff brought the instant lawsuit as a result of Defendant’s alleged

 6 failure to protect Plaintiff from the actions of a “bad cop.” Other similarly situated

 7
     Plaintiff’s have also brought suit. To award Defendant’s Application of Costs could
 8
 9 potentially result in a chilling effect for future plaintiffs who wish to bring suit against

10 the County of Los Angeles. For this reason, the award of costs to Defendant is

11
     inappropriate in this matter, and this Court should deny Defendant’s application.
12

13        C. The Issue of Costs Should be Stayed Pending the Outcome of Plaintiff’s
             Appeal of this Matter at the Ninth Circuit.
14

15          On March 3, 2020, this Court entered the final order and judgment on
16 Defendant’s Motion for Summary Judgment. Plaintiff entered a timely Notice of

17
     Appeal on the order on March 4, 2020.
18

19          As this matter is currently awaiting appeal at the Ninth Circuit—but is currently
20 stayed as a result of the COVID 19 national emergency—it would be appropriate for

21
     this Court to stay any issue of Defendant’s Application to Tax Costs pending the
22

23 resolution of Plaintiff’s appeal.

24 //

25
     //
26

27 //

28 //

                                                   5
                 DEFENDANT’S OPPOSITION TO PLAINTIFF’S APPLICATION TO CLERK TO TAX COSTS
Case 2:19-cv-00471-GW-GJS Document 48 Filed 03/25/20 Page 6 of 9 Page ID #:832




 1
                                      III.   CONCLUSION

 2         For the foregoing reasons, the Clerk or this Court should deny Defendant’s
 3
     Application to Tax Costs, totaling $1,944.32.
 4

 5 DATED: March 25, 2020                      Respectfully Submitted,

 6                                            RICHIE LITIGATION, P.C.
 7
                                              By: /s/ Darren M. Richie
 8                                            Darren M. Richie
 9                                            Kathleen Gadalla
                                              Attorneys for Plaintiff
10                                            GRANT VALENCIA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  6
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S APPLICATION TO CLERK TO TAX COSTS
Case 2:19-cv-00471-GW-GJS Document 48 Filed 03/25/20 Page 7 of 9 Page ID #:833




 1
                                 CERTIFICATE OF SERVICE

 2         I hereby certify that on March 25, 2020, I electronically filed the foregoing with
 3
     the Clerk of the Court using the CM/ECF system which will send notification of each
 4

 5 filing to the following:

 6 Laura E. Inlow

 7 COLLINSON, DAEHNKE, INLOW & GRECO
     21515 Hawthorne Blvd., Suite 800
 8 Torrance, CA 90503
 9 Tel: (424) 212-7777
     Fax: (424) 212-7757
10

11
                                                      By: /s/ Darren M. Richie
12                                                    Darren M. Richie
13                                                    RICHIE LITIGATION, P.C.
                                                      633 W. 5th St., Suite 6780
14                                                    Los Angeles, CA 90071
15                                                    Tel: (213) 265-7888
                                                      Fax: (844) 314-1380
16                                                    darren@richielitigation.com
17

18

19

20

21

22

23

24

25

26

27

28

                                                  7
                DEFENDANT’S OPPOSITION TO PLAINTIFF’S APPLICATION TO CLERK TO TAX COSTS
Case 2:19-cv-00471-GW-GJS Document 48 Filed 03/25/20 Page 8 of 9 Page ID #:834




 1                               PROOF OF SERVICE

 2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3
         I am employed in the County of Los Angeles, State of California. I am over
 4 the age of 18 and not a party to the within action. My business address is U.S. Bank
 5 Tower – 67 Floor, 633 W. 5 Street, Suite 6780, Los Angeles, California 90071.
              th                th


 6 On March 25, 2020 I served the following document described as:
 7
   PLAINTIFF’S OBJECTIONS TO DEFENDANT’S APPLICATION TO
 8 CLERK TO TAX COSTS
 9
   on all interested parties in this action by placing [X] a true copy [ ] the original
10 thereof enclosed in sealed envelopes addressed as follows:
11
                                      SEE SERVICE LIST
12
13 [ ]      (BY MAIL, FRCP Rule 5(b)(2)(C)) I am readily familiar with the
   firm’s practice for collection and processing correspondence for mailing. Under that
14 practice, this document will be deposited with the U.S. Postal Service on this date
15 with postage thereon fully prepaid at Los Angeles, California in the ordinary course
   of business. I am aware that on motion of the party served, service is presumed
16 invalid if postal cancellation date or postage meter date is more than one day after
17 date of deposit for mailing in affidavit.
18 [X] (BY ELECTRONIC SERVICE, FRCP Rule 5(b)(2)(E))
19
   [X] (FEDERAL) I declare that I am employed in the office of a member of the
20 bar of this Court at whose discretion the service was made.
21
   Executed on March 25, 2020 at Los Angeles, California
22
23
24
25                   ___________________________________
                                Bryan Fernandez
26
27
28
                                            1
                                     PROOF OF SERVICE
Case 2:19-cv-00471-GW-GJS Document 48 Filed 03/25/20 Page 9 of 9 Page ID #:835




 1                               SERVICE LIST

 2 Laura E. Inlow, Esq.
   laura.inlow@cdiglaw.com
 3 COLLINSON, DAEHNKE, INLOW & GRECO
 4 21515 Hawthorne Blvd., Suite 800
   Torrance, California 90503
 5 Tel: (424) 212-7777
 6 Fax: (424) 212-7757
   Attorneys for Defendant COUNTY OF LOS ANGELES (also erroneously named
 7 herein at Los Angeles County Sheriff’s Department
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
                                   PROOF OF SERVICE
